ORDER
PER CURIAM.
Plaintiff Terry Fallert (“Faller”) appeals from the trial court’s entry of summary judgment in favor of Defendant Kenneth Smith, M.D. (“Dr. Smith”), on her petition for abandonment. Fallert contends the trial court erred in entering summary judgment because there are genuine issues of material fact as to whether Dr. Smith abandoned her following the surgery he performed on Fallert.
We have reviewed the briefs of the parties and the record on appeal and find the claims of error to be without merit. There are no genuine issues of material fact and Dr. Smith was entitled to judgment as a matter of law. ITT Commerical Fin. Corp. v. Mid-Am Marine Supply Corp., 854 S.W.2d 371, 376 (Mo. banc 1993). An opinion reciting the detailed facts and restating principles of law would have no precedential value. However, the parties have been furnished with a memorandum for their information only, setting forth the reasons for this order. The judgment is affirmed in accordance with Rule 84.16(b).